DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities:
Paragraph 1 needs to be updated
Paragraph 53, the phrase mandrel 20 is incorrect.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, it is unclear how the limitations further limit Claim 1, since Claim 1 already requires a plurality of constant force bobbin carriers, securing ends of the filaments, and applying and maintaining constant tension within the braiding zone.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-3, 11, 12, and 15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McCullagh et al (20070119295).
McCullagh teaches a method of making a stent comprising: 
securing an intermediate portion of each of a plurality of filaments to a first end of a mandrel (At Details 340; Paragraph 35); 
securing at least one end of each of the plurality of filaments to one of a plurality of constant force braiding carriers (Paragraphs 31, 35); and 
braiding the plurality of filaments along the mandrel to form the stent while applying and maintaining constant tension from the constant force braiding carriers to the filaments directly within a braiding zone defined by a cone formed by the plurality of filaments extending between the plurality of constant force braiding carriers and the mandrel (Figure 6).
In regards to Claim 2, McCullagh teaches braiding is achieved by moving the plurality of constant force braiding carriers in a circular and serpentine motion as the mandrel is longitudinally advanced (Paragraphs 30, 33).
In regards to Claim 3, McCullagh teaches the plurality of filaments are metallic (Paragraph 26; also teaches polymer filaments can be used).
In regards to Claim 11, McCullagh teaches braiding includes forming the stent with a flared region at a first end of the stent, the flared region having a larger diameter than a body of the stent, wherein a braiding angle between intersecting braided filaments that is substantially the same along the flared region and the body (Figures 1B, 6).
In regards to Claim 12, McCullagh teaches the braiding angle is 110 degrees +/- 3 degrees in both the flared region and the body of the stent (Paragraph 33).
In regards to Claim 15, McCullagh teaches a plurality of constant force bobbin carriers secured to ends of some of the plurality of filaments, the plurality of constant force bobbin carriers configured to apply and maintain constant tension to the filaments directly within the braiding zone (Paragraphs 31, 35; Figure 6).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.




Claims 4-7, 16-18, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCullagh et al.
While McCullagh essentially teaches the invention as detailed, it fails to specifically detail the amount of tension maintained during braiding.  It would have been obvious, however, to one of ordinary skill in the art at the time the invention was made that the tension would have to be in a range so as to maintain the integrity of the braid, but not break the filaments.  As such, the ordinarily skilled artisan would be more than capable of determining that a force of about 0.5 - about 3 pound-force (metallic filaments), or about 0.5 - about 1 pound-force (polymer filaments), would be appropriate for the material being processed.  The goal again is to tension the filaments without breaking them, and the proper force would be obvious based on the goals.  No unexpected results arise from Applicant’s claimed ranges.
In regards to Claim 16, McCullagh teaches the method steps of securing and braiding as detailed above for Claim 1.
In regards to Claim 18, McCullagh teaches the braiding angle for the stent as detailed above for Claim 12.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11, 13-17, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, 11, 13, 14 of U.S. Patent No. 8,151,682. 
Although the claims at issue are not identical, they are not patentably distinct from each other because each teaches the same method steps of securing filaments to an end of a mandrel having a larger and smaller diameter, braiding about the mandrel, and maintaining the same braid angle, with the claims aligned as follows:
Claim 1 of the instant application aligning with Claim 1 of the ‘682 patent.
Claim 2 of the instant application aligning with Claim 2 of the ‘682 patent.
Claim 3 of the instant application aligning with Claim 13 of the ‘682 patent.
Claims 4-6 of the instant application aligning with Claim 5 of the ‘682 patent.
Claim 7 of the instant application aligning with Claim 5 of the ‘682 patent, with polymeric filaments being an obvious variation of metallic filaments in the stent art.
Claim 8 of the instant application aligning with Claim 6 of the ‘682 patent.
Claim 9 of the instant application aligning with Claims 6 and 11 of the ‘682 patent.
Claim 11 of the instant application aligning with Claim 11 of the ‘682 patent.
Claim 13 of the instant application aligning with Claim 1 of the ‘682 patent.
Claim 14 of the instant application aligning with Claim 3 of the ‘682 patent.
Claim 15 of the instant application aligning with Claim 1 of the ‘682 patent.
Claim 16 of the instant application aligning with Claims 1 and 5 of the ‘682 patent.
Claim 17 of the instant application aligning with Claim 11 of the ‘682 patent.
Claim 19 of the instant application aligning with Claim 14 of the ‘682 patent.
Claim 20 of the instant application aligning with Claim 5 of the ‘682 patent.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Specifically, at least Lilburn et al (8677874) teaches claims closely aligned with those of the instant application, but lacks specific mention of constant force braiding carriers.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAUN R HURLEY/Primary Examiner, Art Unit 3732